Lumpkin, P. J.,
dissenting. A policy of life-insurance naming as the beneficiary thereof one who has no insurable interest in the life of the insured is a wagering policy, and therefore' void, although taken out by the insured at his own expense. Independently of adjudications rendered outside of this State, I am of the opinion that the question raised in this case is settled by section 2114 of the Civil Code, which reads as follows: “An insurance upon life is a contract by which the insurer, for a stipulated sum, engages to pay a certain amount of money if another dies within the time limited by the policy. The life may be that of the assured, or of another in whose continuance the assured has an interest.” That is to say, the life insured may be that of the beneficiary named in the policy, or the life of another person in the continuance of which life the beneficiary has an insurable interest. “The beneficiary of an insurance policy may be defined as the party to whom the proceeds are made payable by the terms of the contract; ” and “beneficiary” and “assured” are synonymous terms, though the former is the more commonly used. 3 Am. & Eng. Enc. L. (2d ed.) 926.
The question at issue was neither made in nor passed upon by this court in the case of Equitable Life Assurance Society v. Paterson, 41 Ga. 338. It is true the report of that case discloses that in the requests to charge, made by counsel for the defend*12ant, this question was presented to the trial judge for his'determination ; but the motion for a new trial, the denial of which was the only ruling excepted to, did not in the remotest manner invoke a decision of the question whether one can take out a valid policy of insurance on his own life for the benefit of a stranger; nor is any such question dealt with in the synopsis of the points decided, which, under our statute, is the official announcement of the decision rendered. Accordingly, the remarks of Judge McCay upon the subject of insurable interest should be treated as merely obiter and in no sense binding as authority.